Case 3:19-cv-01302-JPG-GCS Document 6 Filed 11/27/19 Page 1 of 1 Page ID #98



                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF ILLINOIS


                Plaintiff(s)
                                                      Case
                    v.
                                                      Number:

               Defendant(s)


                  Notice Regarding Magistrate Judge Jurisdiction
                         and Consent/Non-Consent Form

        Each party to the above-captioned civil matter shall select one of the following two
options indicating whether the party will consent or will not consent to having a
Magistrate Judge conduct any and all proceedings in this case, including trial and entry
of final judgment, in accordance with the provisions of Title 28 U.S.C. Section 636(c).

Check One:
☐     The party or parties listed below consent to having a Magistrate Judge conduct
      any and all proceedings in this case. (Note: Selecting this option does not affect
      your ability to challenge this court’s subject matter or personal jurisdiction).
☐       The party or parties listed below do not consent to having a Magistrate Judge
        conduct any and all proceedings in this case.

Name of Party or Parties (list):

Printed Name of Party                 Signature of Party or Attorney    Date




Submitted By:                                           Dated:
    Note: Corporations may execute this election only by counsel.

                                   CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing Notice was served on all parties of
record in this case.

Date:                                 Signature:
